Citation Nr: 0614586	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-42 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to a rating in excess of 0 percent for 
hearing loss, left ear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1985 to 
March 1986, and from February 2003 to January 2004.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued in May 2004 
and February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The decision that follows addresses the issue of service 
connection for right ear hearing loss.  The issue of 
entitlement to a compensable rating for hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran suffered from hearing loss of the right ear 
prior to his active military service, which was noted when he 
was examined for service.

2.  The veteran's right ear hearing loss increased in 
severity during a period of active military service due to 
the veteran's exposure to loud noise.


CONCLUSION OF LAW

The veteran's hearing loss of the right ear was aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claim of service connection for right ear hearing loss.  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.


Legal Criteria.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.


Factual Background.  The veteran reports that he suffers from 
bilateral hearing loss caused by exposure to loud noise 
during his military service.  He reports two months of 
artillery noise during his training for combat in 2003, six 
months exposure to ships' motor noise, and a month's exposure 
to firing range noise for eight hours a day.  He describes 
the onset in March 2003 of a loud, high pitched, disturbing 
noise in his left ear, which he says interferes with his 
communication and his sleep, and complains of fullness in 
both of his ears and an intolerance to loud sounds.  He 
denies any civilian occupational or recreational noise 
exposure.  Supportive statements from two of the veteran's 
acquaintances attest to the veteran's complaints of a buzzing 
in his left ear immediately after firing a 50 caliber machine 
gun in March 2003.  

Service medical records (SMRs) contain the following 
audiograms:

February 1985
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
15
15
10
15
20
Right 
ear
20
15
15
20
35

January 1989 
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
25
20
20
15
10
Right 
ear
25
20
20
15
10

February 1993
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
30
10
15
35
60
Right 
ear
35
10
15
35
60

June 1998
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
15
15
20
30
35
Right 
ear
15
  5
15
35
45

March 2003 
Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
20
15
15
35
40
Right 
ear
15
  5
20
45
40

In addition to audiology findings, the March 2003 report 
notes that the veteran's last noise exposure was 14 hours 
prior to the audiometry testing and that he was "routinely 
noise exposed, H-1."

Comments on a December 2003 post-deployment (Operation 
Enduring Freedom) report are as follows: "left ear with 
tinnitus secondary to 50 caliber machine gun exposure; 
decreased hearing."  An audiological evaluation done at that 
time indicated that the veteran had "moderate sensorineural 
loss in the right ear at 3000 to 8000 Hertz, and mild to 
moderate sensorineural loss in the left ear at 1000 to 8000 
Hertz."

Audiological testing done by VA in April 2004 for disability 
evaluation purposes revealed pure tone air conduction 
thresholds (at 500, 1000, 2000, 3000, and 4000 Hertz) of 20, 
20, 20, 40, and 45 decibels in the left ear; and 10, 10, 20, 
40, and 45 in the right ear, with a speech recognition score 
of 100 in each ear .  According to the examiner, these 
findings reveal that the veteran's hearing in both ears is 
"within normal limits from 500 Hertz to 2000 Hertz with a 
mild to moderate sensorineural hearing loss from 3000 Hertz 
to 4000 Hertz."  The examiner also advises that the veteran 
has "normal middle ear function;" and that the veteran's 
"word recognition scores are within normal limits."

A Report of Medical Examination dated in August 2004, which 
was conducted for purposes of the veteran's retention in the 
national guard, yielded the following results:  

Hertz
50
0
100
0
200
0
300
0
400
0
Left 
ear
60
85
90
85
95
Right 
ear
60
70
85
95
90

In view of the dramatic disparity between these findings and 
all of the other medical evidence of record, including 
successive audiometric testing done in April 2005, the Board 
does not find the August 2004 results to be credible.  

In April 2005 the veteran underwent a compensation and 
pension (C&P) examination.  This examination revealed pure 
tone air conduction thresholds (at 500, 1000, 2000, 3000, and 
4000 Hertz) of 20, 20, 20, 45, and 55 decibels in the left 
ear; and 10, 10, 20, 45, and 60 in the right ear, with a 
speech recognition score of 100 in each ear.  According to 
the examiner, these findings indicate "bilateral hearing 
within normal limits from 500 Hertz to 2000 Hertz with 
moderate to moderately severe sensorineural hearing loss from 
3000 Hertz to 4000 Hertz."  The examiner also remarked that 
the veteran has "excellent speech recognition ability in 
both ears [and] normal middle ears [sic] function."

A private audiology report dated in March 2005 indicates that 
the veteran has voluntary responses "registered at the 
border of normal from 250 Hertz to 2 kHz [kilohertz] with 
sensorineural involvement from slight to moderate from 3 kHz 
to 8 kHz," with otoacoustic emissions absent as of 3 kHz in 
the right ear, and 2 kHz in the left ear.  This report also 
advises that the veteran has normal speech reception and 
recognition, but cautions that "the recognition or 
discrimination of speech could be affected if people speak at 
a distance or in noisy environments."

Analysis.  The February 1985 audiogram reveals that the 
veteran was suffering from hearing loss in his right ear 
prior to his initial period of active duty, and the March 
2003 audiogram indicates that the veteran was suffering from 
hearing loss in both his right and left ears.  The March 2003 
audiogram is significant because it was completed almost a 
month after the veteran entered a period of active service 
and confirms that he had been exposed to noise 14 hours prior 
to the audiometry testing.  The examiner provided the 
following remarks:  "Routinely Noise Exposed, H-1."

In a statement dated in April 2005, Dr. J. Marti, a private 
treating physician, advises of a treating relationship with 
the veteran since April 1995.  According to Dr. Marti, the 
veteran's ears had been "20/20 since 1995 to 2003."  Dr. 
Marti adds that the veteran had never complained of hearing 
loss until April 2005.  Although Dr. Marti's statements 
appear to contradict the veteran's SMRs, the evidence 
indicates that the veteran's relatively mild hearing loss 
might not have been readily apparent to the veteran prior to 
the aforementioned March 2003 incident.  It is also noted 
that Dr. Marti would not have treated the veteran during the 
veteran's tour in Operation Enduring Freedom, and thus would 
have been unaware of the onset of the veteran's hearing loss 
in 2003.

The veteran's right ear hearing loss meets the regulatory 
definition for a finding of disability.  38 C.F.R. § 3.385.  
Based on the March 2003 audiogram (which included the comment 
that the veteran was "routinely noise exposed"), and the 
December 2003 post-deployment report which advised that the 
veteran had "moderate sensorineural loss in the right ear at 
3000 to 8000 Hertz," it appears that the veteran's pre-
existing right ear hearing loss was aggravated during a 
period of active duty service.  Moreover, there is no clear 
and unmistakable evidence that the in-service increase in the 
veteran's right ear hearing loss was due to a natural disease 
progression; thus, the presumption of aggravation is not 
rebutted.  See 38 C.F.R. § 3.306.  Resolving all reasonable 
doubt in favor of the veteran, entitlement to service 
connection for hearing loss of the right ear is warranted.  
38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss, right ear, is granted.


REMAND

In view of the grant of service connection for right ear 
hearing loss, the issue of a compensable rating for left ear 
hearing loss is returned to the RO for the assignment of a 
disability rating to reflect impairment due to bilateral 
hearing loss.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.87, 
Tables VI and VII.

Accordingly, this case is REMANDED for the following action:

The issue of entitlement to a compensable 
disability rating for bilateral hearing 
loss must be adjudicated.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided a statement of the case, and be 
provided an opportunity to respond in 
accordance with applicable statues and 
regulations.

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


